          Case 1:18-cv-01551-ESH Document 155 Filed 01/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                           Plaintiffs,

                      v.                                Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                           Defendants.



                                               ORDER

        As discussed at the status conference held on January 21, 2020, it is hereby

        ORDERED that by February 2, 2020, plaintiffs’ counsel will provide defendants with

names and updated contact information for any MAVNIs who have contacted plaintiffs’ counsel

to inform them that they not have received an MSSR notification that the Army claims it has

sent; it is further

        ORDERED that by February 11, 2020, defendants will provide plaintiffs’ counsel with

the names of any MAVNIs who have been sent an MSSR notification that has been returned to

the Army as undeliverable or who did not respond within the thirty-day window. Defendants

will update this list for plaintiffs’ counsel every three weeks; it is further

        ORDERED that by February 18, 2020, defendants will provide plaintiffs’ counsel and

the Court with updated reporting in the same format as ordered by the Court on October 22, 2019

(ECF 145). At the same time, defendants will also update the Court and the plaintiffs as to

whether the number of DEPs discharged for non-MSSD reasons has increased to more than 521

MAVNIs; it is further
         Case 1:18-cv-01551-ESH Document 155 Filed 01/21/20 Page 2 of 2



       ORDERED that defendants will supplement the reporting ordered by the Court on

October 22, 2019 (ECF 145), so that the notifications to plaintiffs’ counsel regarding “Phase 2”

letters will include not only the names of MAVNIs whose initial notifications were marked

undeliverable or who did not respond, but also those who responded by declining to provide

information; and it is further

       ORDERED that counsel for both parties will next appear before the Court on March 9,

2020, at 11:30 a.m. for a joint status conference with counsel in Nio v. United States Department

of Homeland Security, Docket No. 17-cv-998.




                                                    _______________________
                                                    ELLEN S. HUVELLE
                                                    United States District Judge
Date: January 21, 2020
